
QuickLinks -- Click here to rapidly navigate through this document

Exhibit 10.2

SALES REPRESENTATIVE AGREEMENT


        This SALES REPRESENTATIVE AGREEMENT (this "Agreement") is made and
entered into this 1st day of June, 2002, between AMERICAN GAMING
ELECTRONICS, INC., a Nevada corporation ("AGE"), and MARK KOMOROWSKI (the
"Representative").

        WHEREAS, AGE is a wholly-owned subsidiary of Wells-Gardner Electronics
Corporation ("Wells-Gardner" and, collectively with AGE and its other
subsidiaries and affiliates, the "Company");

        WHEREAS, the Company is engaged in the business of designing,
manufacturing, marketing, selling, distributing and servicing gaming machines,
parts for gaming machines, video display products and other related products for
a variety of markets including, but not limited to, gaming machine
manufacturers, casinos, cash-operated video game manufacturers and other display
integrators (the "Business");

        WHEREAS, AGE wishes to appoint the Representative as its sales
representative for certain products of the Company and the Representative
desires to be a sales representative of such products, all in accordance with
the terms and conditions set forth in this Agreement; and

        WHEREAS, Wells-Gardner and the Representative are also concurrently
herewith entering into Separation Agreement and General Release (the
"Termination Agreement");

        NOW, THEREFORE, in consideration of the premises and mutual covenants
and agreements contained herein and other valuable consideration, the receipt
and sufficiency of which is hereby acknowledged, the parties agree as follows:

        1.    Definitions.    

        "AGE Products" shall mean all Products sold by AGE but shall not include
Products sold by Wells-Gardner, any of its other subsidiaries or any of its
affiliates.

        "Excess Inventory" shall mean the aggregate amount of the sales price of
inventory sold by the Company as a direct result of an opportunity presented by
the Representative that is inventory with greater than six month usage or no
usage in twelve months.

        "Exclusive Customers" shall mean Fun Company and Summit.

        "Markets" shall mean the following markets and uses in which and for
which the Products may be sold: amusement, leisure/fitness and gaming and shall
include OEM customers, casinos and other related customers.

        "Net Sales" shall mean the aggregate amount of the Company's net sales
of Products in the Markets made as a direct result of a solicitation made by the
Representative to the purchasers of such Products.

        "Products" shall mean all video display products, gaming machines, parts
for gaming machines and other related products for a variety of markets
including, but not limited to, gaming machine manufacturers, casinos,
coin-operated video game manufacturers and other display integrators currently
produced or assembled and/or sold by the Company and all future versions of such
items. The Products shall not include any newly developed, acquired or licensed
products without the prior written consent of the Company, which may be withheld
in its sole discretion.

        "Sales Margins" shall mean an amount equal to the aggregate amount of
Net Sales minus the aggregate cost of such Net Sales incurred by the Company.

        "Supplier Variance" shall mean (i) with respect to new Products, the
difference between the purchase price paid by AGE and the supplier's price and
(ii) with respect to used Products, the difference between the purchase price
paid by AGE and the inventory valuation of such products by the Company's
finance department.

--------------------------------------------------------------------------------


        "Threshold A" shall mean $133,500.

        "Threshold B" shall mean the dollar amount equal to the sum of Sales
Margins, Supplier Variance and Excess Inventory.

        2.    Appointment.    AGE hereby appoints the Representative, and the
Representative hereby accepts appointment by AGE, as sales representative for
the Products in the Markets, under the terms and conditions contained herein.
The Representative hereby agrees to engage actively and diligently in the
promotion and sale of the Products, to use his best efforts to fully develop the
Markets for the Products, and to render prompt and complete sales and servicing
to his customers at his sole cost and expense.

        3.    Exclusivity.    The Representative shall be AGE's exclusive sales
representative for the Products in the Markets in Indiana, West Virginia and
Canada (the "Territory") and shall be AGE's sales representative for the
Products in the Markets on a non-exclusive basis in all other geographic areas
other than the Territory. In addition, the Representative shall be AGE's
exclusive sales representative for the AGE Products with respect to the
Exclusive Customers.

        4.    Sales Invoicing.    The Company shall prepare all invoicing on
sales of Products to customers, except as mutually agreed upon in writing. The
Company shall furnish the Representative with a summary of the following
invoices on a monthly basis: (i) invoices of Products sold in the Territory for
use in the Markets; and (ii) invoices of other products, if any, sold by the
Company and for which the Representative is entitled to a commission pursuant to
this Agreement.

        5.    Commissions.    

        a)    Sales Margins Commission.    Commission equal to thirty-five
percent (35%) of Sales Margins shall accrue in favor of the Representative.

        b)    Supplier Variance Commission.    Commission equal to thirty-five
percent (35%) of Supplier Variance shall accrue in favor of the Representative.

        c)    Excess Inventory Commission.    Commission equal to twenty percent
(20%) of Excess Inventory shall accrue in favor of the Representative.

        d)    Excluded Transactions.    Notwithstanding anything set forth in
this Section 5, AGE shall pay no commission on sales to Representative and his
affiliates; provided that the Company gives such parties the best available
export pricing and terms.

        e)    Payment of Commission.    Notwithstanding the foregoing, the
Representative shall not be entitled to receive any commission accrued in his
favor unless and until the aggregate amount of commissions accrued exceeds
Threshold A and the Representative shall be entitled to payment only with
respect to those commissions accrued in excess of Threshold A ("Post Threshold
Commissions"). Post Threshold Commissions shall be paid on the thirtieth (30th)
day after the end of each month in which such commissions were earned.

        f)    All commissions to be paid to the Representative hereunder shall
be based upon the Company's invoice price to customers for its Products,
excluding amounts invoiced for taxes, freight, C.O.D. charges or insurance.

        g)    Notwithstanding anything herein to the contrary, the
Representative shall not be entitled to any commission on Products sold for use
in markets other than the Markets, on orders canceled or refused for any reason
whatsoever by the Company or by any customer, or on Products returned for credit
upon the Company's authorization. In the event that the Company accepts Products
for return or is not paid by a customer within ninety (90) days of invoicing,
the Company may charge back against the Representative commissions which have
been paid or which are due to the Representative as a result of the underlying
sale of such Products; provided, however, that

2

--------------------------------------------------------------------------------




once the Company has been paid in full by such customers, the Representative
shall be entitled to receive commissions thereon at the rate set forth herein.
The Representative assumes responsibility for the accuracy of all matters on all
orders taken by the Representative.

        h)    The Representative shall have the right to examine the Company's
records solely to confirm that commissions were calculated in accordance with
this Agreement. In the event that the Representative fails to notify the Company
of any disagreement within ninety (90) days after receiving a statement of
commissions due in accordance with this Section 5, such statements shall be
conclusively deemed to be correct and binding upon the Representative.

        6.    Sales Terms.    All orders submitted by the Representative to the
Company shall be on the Company's regular terms and conditions then in effect
and shall be made expressly subject to the approval of the Company at the home
office of the Company at 9500 West 55th Street, Suite A, McCook, Illinois 60525.
The Company reserves the right to reject, for any reason whatsoever, any order
submitted by the Representative to the Company under this Agreement, all without
any liability whatsoever to the Company. The Company also reserves the right,
for any reason whatsoever, to change its quoted priced of Products from time to
time and to discontinue or modify at any time or times the production, assembly,
design and/or sales of Products.

        7.    Sample and Product Information.    The Company shall furnish the
Representative with such samples, sales bulletins, product brochures,
instruction manuals, and technical guidance as may from time to time be
available; provided, however, that this Section 7 shall not obligate the Company
to furnish any other such material or any financial assistance to the
Representative.

        8.    Adjustments, Compromises and Collections.    The Representative
has no authority, without prior written agreement by the Company, to represent
the Company in making any adjustments or compromises and the Representative has
no authority to make any connections for or on behalf or the Company.

        9.    Intellectual Property Rights and Use.    Ownership and all right,
title and interest in and to any trademarks, trade names, service marks or
copyrights, whether or not registered, relating to any Product are and shall
remain vested solely in the Company. The Representative may not use any of the
Company's trademarks, trade names, service marks or copyrights, whether or not
registered, without the Company's prior written consent and shall immediately
modify or discontinue such if, when and as requested by the Company.

        10.    Product Warranty.    It is understood and agreed that the
Company's product warranty with respect to the Products shall be limited to the
provisions set forth in the standard warranty of the Company in effect at the
time of delivery thereof. The Representative shall have no authority to alter or
enlarge upon such warranties.

        11.    Independent Contractor.    It is expressly understood and agreed
by the parties:

a)that the Representative is an independent contractor and shall not in any way
obligate or create liability on the party of the Company; and

b)and that no contracts, commitments, statements or representations made by or
on behalf of the Representative shall be binding in any binding in any respect
on the Company. The Company shall not be liable at any time for any payments to
the Representative or on behalf of the Representative not specifically set forth
in this Agreement.

        12.    Expenses.    During the period beginning on the date hereof and
ending (whether or not the term of this Agreement is renewed) on May 31, 2003,
AGE shall reimburse the Representative for reasonable travel and entertainment
expenses incurred during such time period and documented on expense reports in
accordance with the Company's policy; provided, however, that the amount of such
reimbursement shall not exceed $15,000 in the aggregate.

3

--------------------------------------------------------------------------------


        13.    Restricted Stock.    The Company hereby determines that the
Representative is eligible to participate in the Wells-Gardner Electronics
Corporation 1998 Incentive Plan (the "Plan") and shall issue to the
Representative 3,200 shares of Restricted Stock, as such term is defined in the
Plan (the "Shares"), effective as of July 26, 2002. The Shares shall be subject
to the terms of the Restricted Stock Agreement to be entered into by the Company
and the Representative, which terms shall include that the Shares shall vest
upon the accrual in favor of the Representative of Threshold B equal to at least
$133,500 in the aggregate.

        14.    Term and Termination.    

a)Unless otherwise terminated in accordance with its terms, the term of this
Agreement shall be from the date hereof to May 31, 2003; provided, however, that
this Agreement shall be automatically renewed for successive periods of one
year, provided further that neither party shall have given the other party
ninety days prior advance written notice of its or his intent to not renew this
Agreement for a successive one year term. If the term of this Agreement is
renewed under this Section 14(a), and assuming that the Threshold Amount as been
accrued, Section 5(e) shall be deleted in its entirety and replaced with the
following new Section 5(e):

Payment of Commission.    Commissions shall be paid on the thirtieth (30th) day
after the end of each month in which such commissions were earned.

b)In the event of a material breach or default of any of the terms or conditions
of this Agreement and/or the Termination Agreement by one party, the other party
may terminate this Agreement and/or the Termination Agreement; provided,
however, that if the breach or default is capable of being cured, the
nonbreaching party must provide the breaching party with written notice thereof
and if cured within sixty (60) days of such notice, such breach or default may
not be grounds for termination hereunder.

c)This Agreement shall terminate upon an assignment for the benefit of creditors
by the Representative or by or against the Representative or any of his
affiliates, or the institution of proceedings by or against the Representative
or any of his affiliates or any in bankruptcy or under any insolvency laws or
for reorganization, receivership or liquidation, provided such proceeding is not
dismissed within sixty (60) days of the institution thereof.

d)In the event of the death, legal incapacity or permanent disability of the
Representative, then, in any such event, this Agreement shall forthwith
terminate.

e)Subject to Section 14(b), the Representative shall be entitled to receive
commissions hereunder on Net Sales made after termination of this Agreement to
the extent orders therefor were received by the Company prior to the effective
date of termination of this Agreement, subject to all other conditions of
payment hereof.

        15.    Remedies.    It is agreed that each party shall be entitled to an
injunction or injunctions to prevent breaches of this Agreement and to
specifically enforce the terms and provisions thereof in any action instituted
in any court of the United States or any stated thereof having subject matter
jurisdiction, in addition to and not in lieu of, any other remedy to which such
party may be entitled, at law or in equity.

        16.    Confidential Information.    

a)The Representative recognizes and acknowledges that certain knowledge and
information which he has acquired or developed relating to the Business,
including pricing and quotation techniques, costs, developments, activities or
products of the Business or the business affairs of any person or entity doing
business with the Business, including, but

4

--------------------------------------------------------------------------------

not limited to, customer and vendor lists, cost and selling and service prices
for specific customers, customers' needs and requirements, and all inventions,
ideas, discoveries, creations, developments, improvements, designs and processes
so acquired (hereinafter collectively referred to as "Confidential Information")
are the valuable property of the Company and shall be held by the Representative
in confidence and trust for the sole benefit of the Company.

b)The Representative agrees not to use, disclose, divulge or publish, without
the prior written consent of Company, at any time during the term hereof or
thereafter, any Confidential Information; provided, however, that Confidential
Information shall not include (a) information which is known to the public or is
generally known within the industry of businesses comparable to the Business
(other than as a result of the Representative's violation of this covenant) or
(b) information which the Representative is required to disclose pursuant to law
or order of a court having jurisdiction over the Representative (provided that
the Representative offers the Company an opportunity to obtain an appropriate
protective order or administrative relief against disclosure of such
Confidential Information).

c)Promptly upon the termination of this Agreement, the Representative shall on
its own initiative turn over to the Company all Confidential Information and all
other information and material, including, without limitation, all and any
Product samples, pamphlets, catalogs, booklets and other advertising data and
literature concerning the Company and/or the Products, and all copies thereof,
in the possession, custody or control of the Representative.

        17.    Restrictive Covenants.    

a)The Representative agrees that during the term of this Agreement, he will not,
directly or indirectly, be in any manner engaged in, connected with (as a
shareholder, employee, independent contractor or otherwise) or employed by (or
act as an independent contractor or other representative for) any person, firm
or corporation which is engaged in a business which, anywhere inside or outside
the United States or Canada, (i) is competitive with the Company or a successor
or affiliate thereof or (ii) promotes, sells, markets, licenses, distributes or
advertises products whether existing or under development, which are similar to
or competitive with the Products anywhere; provided, however, that this
subsection shall not be deemed to limit the Representative's, right to (i) own
less than 10% of the common stock of a publicly held corporation whose shares
are traded on a recognized stock exchange or over-the-counter or (ii) pursue
independently of the Company an opportunity presented by the Representative to
the Company but affirmatively rejected by the Company during the one-year period
following such rejection.

b)During the term of this Agreement, the Representative shall not, directly or
indirectly, (i) solicit for employment and/or hire or offer employment to any
individual who is or was an employee of the Company within 90 days of the date
of this Agreement and who becomes an employee of the Company or its subsidiaries
at any time during the term of this Agreement, or (ii) encourage any Company
employee to terminate his or her relationship with the Company or its
subsidiaries.

c)During the term of this Agreement, except in furtherance of the
Representative's sales representative duties under this Agreement, the
Representative shall not solicit any person or entity who is or was a customer
or client of the Company, or its subsidiaries and who becomes a customer or
client of the Company or its subsidiaries at any time during the term of this
Agreement, for the purpose of (i) engaging in, or assisting any

5

--------------------------------------------------------------------------------

person or entity in engaging in, the Business, or (ii) soliciting or encouraging
any customer, client of the Company, or its subsidiaries to terminate or
otherwise alter his, hers or its relationship or prospective relationship with
the Company or its subsidiaries.

d)In the event of a breach, violation or attempted breach or violation of any of
the provisions of this Section 17, the Company shall be entitled to an
injunction or restraining order immediately upon the commencement of any suit
therefor by the Company and without notice. Nothing herein shall be construed as
prohibiting the Company from pursuing any other remedy available to it for any
such breach of violation for the recovery of damages, including punitive damages
by reason thereof.

e)The necessity of protection against the competition of the Representative and
the nature and scope of such protection has been carefully considered by the
parties hereto. The parties hereby agree and acknowledge that the duration,
scope and geographic area applicable to the restrictions set forth in this
Section 17 are fair, reasonable and necessary. The consideration provided for
herein is sufficient and adequate to compensate for agreeing to the restrictions
contained in this Section 17. If, however, any court determines that the
foregoing restrictions are not reasonable, such restrictions shall be modified,
rewritten or interpreted to include as much of their nature and scope as will
render them enforceable.

        18.    Limitation of Remedy.    The Representative shall have no claim
against the Company for compensation or otherwise with regard to this Agreement
or the representation created hereby, whether in contract, in tort, under any
warranty or otherwise, either during the term of this Agreement or after its
termination, for any termination in accordance with this Agreement. The Company
shall not, by any reason of this termination of this Agreement, for sale or use
of Products, for negligence, or otherwise, be liable to the Representative for
any special, incidental of consequential damages or similar relief, including
but not limited to, property damage, personal injury, compensation or damages
for loss of present or prospect profits or revenues, loss of goodwill or
expenditures, investments or commitments made in entering to this Agreement or
in connection with the performance of obligations hereunder. Notwithstanding the
foregoing, the Representative shall have the right to pursue commissions and
expenses to which the Representative is entitled under this Agreement.

        19.    Waiver.    No change in, addition to, or waiver of any of the
provisions of this Agreement shall be binding upon any party hereto unless in
writing signed by each party except as otherwise provided herein. No failure of
a party to exercise any right given to it hereunder, or to insist upon strict
compliance with any obligation hereunder, and no custom or practice of the
parties at variance with the terms hereof shall constitute a waiver of the
party's rights to demand exact compliance with the terms hereof. Waiver by a
party of any particular default shall not affect or impair its rights in respect
to any subsequent default of the same or of a different nature, nor shall any
delay or omission of a party to exercise any rights arising from such default
affect or impair the party's rights as to such default or any subsequent
default.

        20.    Notices.    All notices required or permitted by the terms of
this Agreement shall be in writing and shall be sent by certified or registered
mail, postage prepaid, addressed as follows:

If to AGE:

American Gaming & Electronics, Inc.
c/o Wells-Gardner Electronics Corporation
9500 West 55th Street, Suite A
McCook, Illinois 60525

6

--------------------------------------------------------------------------------

If to the Representative:

Mark Komorowski
8581 Ventura Drive
St. John, IN 46373

or such other address as any party may designate in a notice to the others.

        21.    Assignments.    This Agreement shall be binding upon and inure to
the benefit of the parties, their successors and assigns. This Agreement shall
not be assignable by the Representative without the prior written consent of
AGE. Upon any assignment by the Representative that is not consented to in
writing by AGE, AGE may terminate this Agreement solely at its option.

        22.    Survival.    Notwithstanding any termination of this Agreement,
any duty or obligation which has been incurred by the terms hereof or which has
not been fully observed, performed or discharged, shall survive termination
until such duty or obligation has been fully observed, performed or discharged.
The rights or remedies hereunder are cumulative to any other rights or remedies
which may be grant by law.

        23.    Severability.    If any covenant or other provisions of this
Agreement is invalid, illegal, or incapable of being enforced, by reason of any
rule of law, administrative order, provisions of this Agreement shall,
nevertheless, remain in full force and effect, and no covenant or provision
shall be deemed dependent upon any other covenant or provision unless so
expressed herein.

        24.    Applicable Law.    This Agreement shall be governed by and
construed in accordance with the laws of the State of Illinois.

        25.    No Third Party Beneficiaries.    Except for the Company and as
set forth in Section 26, no persons other than AGE and the Representative shall
have any rights, to commissions or otherwise, by virtue of or under this
Agreement, and the Representative shall not acquire, by virtue of this
Agreement, any rights to commissions or otherwise under any other agreement that
AGE may execute with any other sales representative.

        26.    Assignment.    It is the intent of the Representative to form an
entity to perform this Agreement in full or in part and such entity will,
without its consent, by bound by the terms of this Agreement and sign an
instrument of accession with respect to this Agreement.

        27.    Integration/Modification/Entire Agreement.    This Agreement
constitutes the entire agreement and final understanding of the parties with
respect to the subject matter hereof and supersedes and terminates any and all
prior agreements, prior and/or contemporaneous communications and/or agreements
between the parties, whether written or verbal, express or implied, direct or
indirect, relating in any way to the subject matter hereof. This Agreement is
intended by the parties to be a complete and wholly integrated expression of
their understanding and agreement, and it may not be altered, amended, revised,
modified or otherwise changed in any way except by a written instrument, which
specifically identifies the intended alteration, amendment, revision,
modification or other change and clearly expresses the intention to so change
this Agreement, signed by the Representative and by an officer of AGE.

        28.    Headings.    The headings in this Agreement are for convenience
of reference only and shall not limit or otherwise affect the meaning hereof.

        29.    Counterparts.    This Agreement may be executed in several
counterparts, each of which shall be deemed an original but both of which
constitute one and the same Agreement.

[Signature Page Follows]

7

--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, the parties hereto have executed this Agreement as
of the date first written above.

    AMERICAN GAMING & ELECTRONICS, INC.


 
 
 
      By:   /s/  ANTHONY SPIER      

--------------------------------------------------------------------------------

Title: Chairman
 
 
 
 
          /s/  MARK KOMOROWSKI      

--------------------------------------------------------------------------------

8

--------------------------------------------------------------------------------



QuickLinks


SALES REPRESENTATIVE AGREEMENT
